J-S44025-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MICHAEL FOSCHINI, JR.                      :
                                               :
                       Appellant               :   No. 363 MDA 2020

             Appeal from the PCRA Order Entered February 12, 2020
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0000366-2015


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:                     FILED: FEBRUARY 9, 2021

        Appellant Michael Foschini, Jr. appeals pro se from the order dismissing

his first Post Conviction Relief Act1 (PCRA) petition as untimely. Appellant

asserts that (1) he entered the guilty plea in the above-captioned case

unknowingly, unintelligently, and involuntarily, (2) the trial court erred when

sentencing him without being aware of his mental health condition, and (3)

his sentence was excessive. We affirm.

        The PCRA court summarized the procedural history of this appeal as

follows:

        a. On January 19, 2016, [Appellant] pleaded guilty to aggravated
           assault, reckless endangerment and possession of a small


____________________________________________


1   42 Pa.C.S. §§ 9541-9546.
J-S44025-20


          amount of marijuana at Docket 366 of 2015.[2 As noted in
          Appellant’s related appeal in J-S44024-20, Appellant
          subsequently entered open guilty pleas in Dockets 3736 and
          3737 of 2015 on March 22, 2016.3]

       b. On April 4, 2016, the [Appellant] was sentenced at Docket 366
          of 2015 to three (3) to six (6) years’ imprisonment on Count
          1, and thirty (30) days’ probation on Counts [F]ive . . . and
          Six[. That same day, the trial court also sentenced Appellant
          in Dockets 3736 and 3737.]

       c. No direct appeal was filed. [On October 12, 2017, Appellant
          filed a counseled PCRA petition in the related cases in Dockets
          3736 and 3737 of 2015, which the PCRA court denied. This
          Court affirmed the denial of relief on November 9, 2018, and
          the Pennsylvania Supreme Court denied Appellant’s petition for
          allowance of appeal on May 30, 2019.]

       d. The instant PCRA petition was filed pro se on June 13, 2019 to
          all three docket numbers, constituting the second PCRA
          petition filed to Dockets 3736 and 3737 of 2015, but the first
          PCRA petition filed to Docket 366 of 2015.

       e. The June 13, 2019 PCRA petition asserted that [Appellant] is
          eligible for relief pursuant to Section 9543(a)(2)(ii) (pertaining
          to the “[i]neffective assistance of counsel which, in the
          circumstances of the particular case, so undermined the truth-
          determining process that no reliable adjudication of guilt or


____________________________________________


2 Attorney Joseph Sklarosky, Esq. represented Appellant in the underlying
criminal case. We note that the record in the instant matter contains a plea
agreement form indicating that the parties agreed to the imposition of a three-
to-six-year sentence of incarceration, which the trial court imposed at
sentencing.

3Nandakumar Palissery, Esq. represented Appellant in Dockets 3736 and 3737
of 2015. As discussed in Appellant’s related appeal in J-S44024-20, Appellant
retained counsel to litigate a separate PCRA petition in Dockets 3736 and 3737
of 2015 and alleged Attorney Palissery’s ineffectiveness as to the entry of his
guilty pleas in those cases.




                                           -2-
J-S44025-20


           innocence could have taken place.”).          42 Pa.C.S.[] §
           9543(a)(2)(ii).

        f. Counsel was appointed to represent [Appellant in the litigation
           of his PCRA petition in the instant case4].

        g. Following review of the record and discussion with the
           [Appellant], appointed counsel subsequently filed a no merit
           letter and a motion to withdraw as counsel, acknowledging that
           [Appellant] PCRA petition is untimely, and that review of the
           record and discussion with [Appellant] revealed that no
           exception to the PCRA’s timeliness requirements apply to the
           petition.

        h. On December 13, 2019, Appointed Counsel was permitted to
           withdraw.

Notice of Intention to Dismiss Mot. for PCRA Relief Pursuant to Pa.R.Crim.P.

907, 1/6/20, at 1-3 (footnotes omitted, some formatting altered). The PCRA

court issued a Pa.R.Crim.P. 907 notice of its intent to dismiss Appellant’s

petition on January 6, 2020, and dismissed Appellant’s petition as untimely on

February 12, 2020.

        Appellant timely appealed and complied with the PCRA court’s order to

file and serve a Pa.R.A.P. 1925(b) statement.5         The PCRA court filed a

responsive opinion maintaining that Appellant’s petition was untimely

        Appellant presents the following issues for review:

        1. Whether [Appellant] knowingly, voluntarily, and intelligently
           entered his guilty plea, when he did not understand the terms
           of the plea bargain and/or had a complete understanding of
           the plea process?
____________________________________________


4   The PCRA court appointed Jeffrey Yelen, Esq. as Appellant’s PCRA counsel.

5 Appellant’s Rule 1925(b) statement did not claim error in the PCRA court’s
ruling that Appellant’s petition was untimely.

                                           -3-
J-S44025-20


        2. Whether trial counsel was ineffective in representing [Appellant
           by] not adequately explaining the plea bargain and it[s] terms?

        3. Did trial court error in imposing a sentence without a clear
           understanding of the mental health history of [Appellant]?

Appellant’s Brief at 5 (some capitalization omitted).

        Appellant’s arguments focus the merits of his claims that the entry of

his plea was not valid and that his sentencing challenge concerns “the legality

of his sentence which issue is never time barred and/or waived.” See id. at

8-9. Appellant’s discussion of the timeliness of his instant petition consists of

a single reference to his PCRA appeal in Dockets 3736 and 3737 of 2015.6 Id.

at 7.

        Our standard for reviewing an order dismissing a PCRA petition as

untimely is well settled.

        Our standard of review of an order denying PCRA relief is whether
        the record supports the PCRA court’s determination and whether
        the PCRA court’s decision is free of legal error. The PCRA court’s
        findings will not be disturbed unless there is no support for the
        findings in the certified record.

Commonwealth v. Lawson, 90 A.3d 1, 4 (Pa. Super. 2014) (citations

omitted).

        The “PCRA’s timing provisions as jurisdictional in nature, and no court

may entertain an untimely PCRA petition.” Commonwealth v. Small, 238

____________________________________________


6 In addition to the lack of meaningful argument in his brief regarding the
PCRA time bar, this Court could also find Appellant’s arguments as to the
timeliness of his second PCRA petition waived due to Appellant’s failure to
preserve them in his Rule 1925(b) statement. See PA.R.A.P. 1925(b)(4)(vii),
2119.

                                           -4-
J-S44025-20



A.3d 1267, 1280 (Pa. 2020) (citations omitted). “A PCRA petition, including

a second or subsequent petition, shall be filed within one year of the date the

underlying judgment becomes final.”            Commonwealth v. Valentine, 928

A.2d 346, 348 (Pa. Super. 2007) (citations omitted). “A judgment is deemed

final ‘at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking review.’” Id. (quoting 42 Pa.C.S. §

9545(b)(3)).

       Courts may consider a PCRA petition filed more than one year after a

judgment of sentence becomes final only if the petitioner pleads and proves

one of the following three statutory exceptions:

       (i) the failure to raise the claim previously was the result of
       interference by government officials[7] with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;

       (ii) the facts upon which the claim is predicated were unknown to
       the petitioner and could not have been ascertained by the exercise
       of due diligence; or

       (iii) the right asserted is a constitutional right that was recognized
       by the Supreme Court of the United States or the Supreme Court
       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).


____________________________________________


7 Section 9545(b)(4) states that the term “government officials” does not
include “defense counsel, whether appointed or retained.” 42 Pa.C.S. §
9545(b)(4).


                                           -5-
J-S44025-20



       To invoke one of these exceptions, a petitioner must comply with

Section 9545(b)(2), which requires the filing of a petition within a specific time

from the date the claim could have been presented.             See 42 Pa.C.S. §

9545(b)(2).8 It is the PCRA petitioner’s “burden to allege and prove that one

of the timeliness exceptions applies.”           Commonwealth v. Albrecht, 994

A.2d 1091, 1094 (Pa. 2010) (citation and quotation marks omitted).

       Instantly, we agree with the PCRA court that Appellant’s first PCRA

petition in this matter was facially untimely and that he did not establish a

timeliness exception. Appellant’s judgment of sentence became final on May

4, 2016, and he filed the instant petition in June 2019, more than two years

after the deadline for filing a facially timely PCRA petition. Further, Appellant’s

apparent reliance on Commonwealth v. Lark, 746 A.2d 585 (Pa. 2000),9 is

misplaced. Under Lark, Appellant could not file a second PCRA petition in

Dockets 3736 and 3737 of 2015 while his appeal in those matters was

pending. See Lark, 746 A.2d at 588 (noting that “a subsequent PCRA petition

cannot be filed until the resolution of review of the pending PCRA petition by

the highest state court in which review is sought, or upon the expiration of
____________________________________________


8 Section 9545(b)(2) was amended on October 24, 2018, effective December
24, 2018, and extended the time for filing from sixty days of the date the
claim could have been first presented to one year. The amendment applies
to claims arising on December 24, 2017, or thereafter. See Act of Oct. 24,
2018, P.L. 894, No. 146, § 3.

9 The Pennsylvania Supreme Court overruled Lark on other grounds in
Commonwealth v. Small, 238 A.3d 1267 (Pa. 2020), which abrogated the
“public records presumption” for purposes of the newly discovered facts
exception. See Small, 238 A.3d at 1281-86, 1286 n. 12.

                                           -6-
J-S44025-20



the time for seeking such review”).            However, Appellant’s PCRA appeal in

those cases did not preclude him from filing a first PCRA petition in the present

case, Docket 366 of 2015, or otherwise excuse the untimeliness of the instant

petition.

       Accordingly, finding no error or abuse of discretion in the PCRA court’s

ruling, we affirm the order dismissing Appellant’s petition.10 See Lawson, 90

A.3d at 4.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2021




____________________________________________


10 Because we agree with the PCRA court that Appellant’s petition was
untimely, we need not consider the merits of Appellant’s substantive
arguments in this appeal.

                                           -7-